Citation Nr: 0016287	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1977.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's disabilities are a cervical spine 
disability, rated as 10 percent disabling; left extremity 
radiculopathy, rated as 10 percent disabling; a right elbow 
disability, rated as 10 percent disabling; a low back 
disability, rated as 10 percent disabling; a left shoulder 
disability, rated as noncompensable; and 
hypercholesterolemia, rated as noncompensable.  The combined 
rate is 30 percent.

3.  The veteran is 45 years old, has worked in several 
diverse areas of employment, including as a hospital 
corpsman, working at the U. S. Post Office, and being a line 
supervisor in a light warehouse, has taken college courses in 
business and medicine, and, at one time, thought of going to 
school for golf course management.

4.  The veteran does not have a lifetime impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.

5.  The veteran is not unemployable by reason of his 
disabilities, age, occupational background, or any other 
factors.




CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 
4.15-4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the veteran failed to appear for a 
personal hearing before a Member of the Board at the RO on 
June 23, 1999.  There is no indication that the May 1999 
notice to the veteran of the hearing, which was mailed to the 
veteran at his address of record, to which all other 
correspondence to the veteran had previously been mailed, was 
returned as not being deliverable. Insofar as the veteran has 
not notified VA of any address change, and has not requested 
that the hearing be rescheduled, the Board finds that no 
further assistance to the veteran in this regard is required 
on the part of VA, and that the veteran's claim must be 
adjudicated on the evidence now of record, as the veteran's 
request for a hearing is deemed withdrawn.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 20.704(d) (1999).

VA shall pay pension to financially qualified veterans of a 
period of war who are permanently and totally disabled from 
non-service connected disability not the result of their own 
willful misconduct.  38 U.S.C.A. § 1521(a) (West 1991).  
There are three alternative bases upon which a permanent and 
total disability for pension purposes may be established.  
One way is to establish, by use of the appropriate diagnostic 
codes of the VA Schedule For Rating Disabilities, that the 
veteran has a lifetime impairment which is sufficient to 
render it impossible for the "average person" to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502(a)(1); 
38 C.F.R. § 4.15 (1999).  That is, each disability is rated 
under the appropriate diagnostic code, and then combined to 
determine if the veteran holds a combined one-hundred percent 
schedular evaluation for pension purposes.

Where a veteran does not satisfy the criteria for a combined 
schedular one-hundred percent evaluation for pension 
purposes, he may qualify for a permanent and total disability 
rating for pension purposes if he has a lifetime impairment 
which precludes him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17.  Full consideration must be given to unusual physical 
or mental effects in individual cases.  38 C.F.R. § 4.15.  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability, or one 40 percent 
disability in combination, disabilities resulting from common 
etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16.  If the veteran is considered 
permanently and totally disabled under these criteria, he is 
then awarded a one-hundred percent schedular evaluation for 
pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if the ratings for a veteran's disabilities 
fail to meet the just described percentage standards, but the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors, a 
permanent and total disability rating for pension purposes is 
authorized to be granted on an extraschedular basis.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

Permanent total disability ratings for pension purposes are 
authorized for disabling conditions not the result of the 
veteran's own willful misconduct whether or not they are 
service connected.  38 C.F.R. § 3.342.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for non-service connected 
pension is well grounded when the evidence reveals the 
veteran served for a period of ninety days or more during a 
period of war, medical evidence shows total disability, and 
evidence shows the requisite income standard has been met.  
See 38 U.S.C.A. § 1521(a); Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

The veteran's previous claims for entitlement to a permanent 
and total disability rating for pension purposes were denied 
by the RO in November 1995 and May 1997.

Initially, the Board notes the veteran's active duty service, 
from October 1973 to October 1977, indicates he served for a 
period of ninety days or more during a period of war; thus, 
he meets the first element necessary to qualify for pension, 
and to well ground that claim.  As will be shown below, there 
is no need to address whether the requisite income standard 
has been met, as the veteran's disabilities do not meet the 
requirements of 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, or 
4.17, and the evidence does not objectively show that he has 
a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation.

The Board notes the claims file reveals the veteran received 
VA educational benefits for college courses in business and 
medicine.

A March 1997 VA orthopedic examination report reveals the 
veteran reported losing his job at the Post Office due to his 
disabilities, and hoping to go to school in golf course 
management in the fall of that year.  Upon physical 
examination the cranial nerves were found to be intact; range 
of motion of the cervical spine was noted to be limited, at 5 
degrees extension and 5 degrees flexion, and in lateral 
bending and twisting to the left; chronic muscle spasm was 
found in the paravertebral muscles in the back of the neck; 
deep tendon reflexes were equal and active in the upper 
extremities; strength was found to be 5/5, or normal, in all 
muscle groups, including the triceps, biceps brachioradialis, 
the wrist extensors and the interossei; pinprick sensation 
was diminished in the palm, over the palmar surface of the 
thumb, index, and long finger, i.e., in the distribution of 
the C6 nerve root; the remainder of the neurological 
examination was noted to be within normal limits.  The 
examiner indicated a March 1997 EMG (electromyograph) at the 
left upper extremity was normal, including the cervical 
paraspinals, with no electrodiagnostic evidence of 
radiculopathy or median neuropathy.  March 1997 

X-rays of the cervical spine revealed a retrolisthesis 
(backward slippage of one vertebra over another) of C4/C5 and 
C5 on C6; subluxation at C4-5, C5-6, and C6-7; narrowing of 
the C5-6 disk space; and a step-off of the interior plate of 
C5, which the examiner indicated could represent an old 
injury.  The examiner indicated the veteran had sustained a 
herniated disk at C5-6, which had been surgically repaired.  
He noted residuals of sensory aberrations in the C6 nerve 
root on the left.

The March 1997 EMG report also indicated the right upper 
extremity was not examined, as the veteran complained of no 
symptoms on that side.

During a March 1997 VA general examination the veteran 
reported being unemployed since 1995, being a hospital 
corpsman during his active duty service, and being "in 
excellent general health."  Physical examination of the left 
shoulder and upper arm revealed a marked decrease in 
strength, of about 2.5, in abduction and extension.  No 
"real" limitation of motion of adduction was noted, but 
weakness in the left arm was noted.  Flexion of the right 
elbow was noted to be 110 degrees, as compared to 145 degrees 
on the right.  The examiner indicated that pain did not 
significantly limit functional mobility or motion of the 
right elbow, nor was excessive fatigability or incoordination 
found.  A March 1997 X-ray report of the right elbow 
contained an impression of stable postoperative changes, 
status post open reduction, internal fixation, right proximal 
ulnar fracture without complications.  The diagnoses were 
fracture, cervical vertebra, with residual weakening and 
numbness of the left arm, and fracture, right elbow, with 
residual limitation of motion.

The veteran's May 1998 income statement indicates additional 
past employment as a line supervisor in a light warehouse.

A May 1998 VA X-ray report of the cervical spine revealed 
retrolisthesis of C5 on C6 and subluxation of C6 on C7.  
There was no significant change in alignment with flexion or 
extension.  The radiologist indicated there was little change 
from the March 1997 X-rays.  Some uncinate spurring was 
incidentally noted, particularly at 

C5-6.  The predental space was noted to be normal, without 
evidence of atlantoaxial subluxation.

A September 1998 VA treatment report contains an assessment 
of cervical spondylosis.

During a January 1999 VA examination the veteran reported 
left shoulder tendonitis since 1987; that he has low back 
problems; that he has left hand problems, due to 
radiculopathy; that he is right handed; that he has pain in 
his neck; and that he has no pain in the right elbow.  Upon 
physical examination grip strength was 220 pounds on the 
right and 160 on the left.  Range of motion of the right 
shoulder was 110 degrees abduction, 140 degrees forward 
flexion, 30 degrees backward flexion; 90 degrees external 
rotation, and 30 degrees internal rotation.  Range of motion 
of the right elbow was 0 degrees extension and 120 flexion; 
pronation was 70 degrees, and supination was 80 degrees.  The 
"back" ranges of motion were 90 degrees flexion, 25 degrees 
hyperextension, 30 degrees right rotation, 25 degrees left 
rotation, 30 degrees right abduction, and 30 degrees left 
abduction.  Neck ranges of motion were 20 degrees flexion, 20 
degrees hyperextension, 35 degrees right rotation, 35 degrees 
left rotation, 20 degrees right abduction, and 20 degrees 
left abduction.  The examiner indicated all ranges of motion 
were the same, both passive and active.  The examiner 
indicated the veteran complained of pain only on full left 
neck abduction and full left and right rotation.  No other 
abnormalities were found.  The diagnoses were: (1) status 
post right proximal ulna fracture with open reduction and 
internal fixation, with residual right elbow degenerative 
arthritis and fixating hardware; (2) status post cervical 
spine surgery with residual loss of height at C5 vertebrae 
and anterior subluxation of C6 vertebra, with loss of range 
of motion; (3) hypercholesterolemia.

A January 1999 VA left shoulder X-ray report contained an 
impression of a normal examination.



A January 1999 VA lumbosacral spine X-ray report contains an 
impression of a normal lumbosacral spine.

During a January 1999 VA neurological examination the 
examiner indicated that, while the veteran reported that he 
had been advised of some sort of surgery, the examiner 
"could see no evidence of any neurodiagnostic tests other 
than a plain 
X-ray being done[,] so [he did] not see any definite focal 
diagnosis made to account for [the veteran's] symptoms."  
Upon physical examination the examiner indicated that 
reflexes at the elbow, the biceps jerk and the triceps jerk, 
were both equal, in that the biceps jerk was brisk on both 
sides and the triceps jerk was sluggish on both sides.  No 
weakness was noted in the arm or hands.  Tilting of the 
veteran's neck from side-to-side caused increased numbness 
and tingling, going from his neck down to the one, two, and 
three fingers of the left hand.  No sensory abnormalities 
were noted in the arms.  The examiner indicated there was no 
evidence of a surgically accessible abnormality in the 
veteran's neck, and that a physician had previously so told 
the veteran.  The examiner concluded that a neck nerve had 
clearly been aggravated for several years.  The impression 
was residuals of C6 radiculopathy on the left extremity.

A review of the medical evidence reveals potential 
disabilities of the cervical spine, the right elbow, the left 
shoulder, the low back, and hypercholesterolemia.  The Board 
notes, however, that hypercholesterolemia is a symptom of 
certain disabilities, rather than a disability itself.  Also, 
any rating for hypercholesterolemia would have to be 
noncompensable (0 percent), as there is no evidence this 
finding has created any disability in this veteran.  The 
Court has defined a disability, for VA purposes, by use of 
38 U.S.C.A. § 1701(1), which defines a disability as a 
disease, injury, or other physical or mental defect.  In that 
case the Court also defined a disability, referring to 
38 U.S.C.A. § 1110, as the impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439,448 (1995).  In this 
case, as there is no impairment of earning capacity due to 
hypercholesterolemia, as noted above, there could be no 
compensable rating for this finding.


As to the cervical spine disability, the March 1997 VA 
orthopedic examination report indicates the veteran suffered 
a herniated disk at C5-6, which had been surgically repaired.

Disabilities of the spine are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295.  DC 5285, 
which rates residuals of vertebra fracture, provides that 
residuals of vertebra fracture, with cord involvement, or 
where the veteran is bedridden, or requiring long leg braces, 
warrants a 100 percent rating.  With lesser involvements rate 
for limited motion and/or nerve paralysis.  For residuals of 
vertebra fracture without cord involvement, where there is 
abnormal mobility requiring a neck brace (jury mast), a 60 
percent rating is warranted.  That code also provides that, 
in other cases, the disability is to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.  A 
note to that code provides that both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  In the present case 
the current medical evidence does not reveal cord 
involvement, that the veteran is bedridden, that he requires 
long leg braces, that he requires a jury mast, or that there 
is demonstrable deformity of a vertebral body.  There is no 
evidence of ankylosis of the cervical spine (DC 5287).

Under DC 5290, which rates limitation of motion of the 
cervical spine, a slight limitation warrants a 10 percent 
rating; a moderate limitation warrants a 20 percent rating, 
and a severe limitation warrants a 30 percent rating.  During 
the January 1999 VA examination, range of motion of the 
cervical spine was found to be 20 degrees flexion, 20 degrees 
hyperextension, 35 degrees right rotation, 35 degrees left 
rotation, 20 degrees right abduction, and 20 degrees left 
abduction.  The examiner indicated all ranges of motion were 
the same, both passive and active.  The examiner indicated 
the veteran complained of pain only on full left neck 
abduction and full left and right rotation.  Thus, the 
veteran's cervical spine limitation of motion is only slight, 
warranting a 10 percent rating.


The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  Additional impairment during exacerbations, 
or flare-ups, of the veteran's cervical spine disability has 
not been demonstrated.  Further limitation due to pain has 
not been shown.  There is no medical evidence to show that 
any other symptom, including weakness or incoordination, 
results in additional functional impairment to a degree that 
would support a higher rating under any of the above codes.  
There is, therefore, no basis for the assignment of a 
schedular rating in excess of 10 percent for the veteran's 
cervical spine disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.59; DeLuca, supra.

The Court has also held, in the case of Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), that "painful motion 
of a major joint ... caused by degenerative arthritis, where 
the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under Diagnostic Code 5003, even though 
there is no actual limitation of motion."  Degenerative 
arthritis (hypertrophic or osteoarthritis) is rated in 
accordance with DC 5003, which provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Thus, as a 10 percent rating has 
been granted under DC 5290 for limitation of motion, and no 
additional limitation of motion, due to arthritis, has been 
shown, an additional rating under DC 5003 is not warranted.  
The Board observes that in rating a disorder it must be kept 
in mind that "[t]he evaluation of the same disability under 
various diagnoses is to be avoided .... Both the use of the 
manifestation not resulting from 

service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided."  
38 C.F.R. § 4.14.  The assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding" 
of benefits.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

As to the residual radiculopathy of the left extremity, as 
noted during the January 1999 VA neurological examination, no 
weakness was noted in the veteran's arm or hand, although 
tingling and numbness were noted.  Under DC 5293, which rates 
intervertebral disk syndrome, a pronounced syndrome, with 
persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief, a 60 percent evaluation is warranted.  A severe 
syndrome, with recurring attacks, and intermittent relief, 
warrants a 40 percent evaluation.  A moderate syndrome, with 
recurring attacks, warrants a 20 percent evaluation.  A mild 
syndrome warrants a 10 percent evaluation.  A postoperative, 
cured syndrome warrants a noncompensable (0) percent 
evaluation.  Thus, an additional 10 percent rating for left 
extremity radiculopathy is warranted.

As to the veteran's right elbow disability, range of motion 
testing during the January 1999 VA examination revealed 0 
degrees extension and 120 flexion; pronation of 70 degrees, 
and supination of 80 degrees.  The veteran reported no pain 
in his right elbow.  38 C.F.R. § 4.71, Plate I, indicates 
that normal elbow extension is 0 degrees and normal flexion 
is 145 degrees.  Disabilities of the elbow and forearm are 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5205-5213.  Two sets of ratings are given for each 
listed disability, depending on whether the disability 
affects the major (dominant) or minor elbow and forearm.  The 
veteran has indicated he is right handed; hence, as his 
disability is of the right elbow, the ratings for the major 
elbow and forearm will be considered.  As ankylosis has not 
been shown, DC 5205 is not applicable.  Under DC 5206, which 
rates limitation of flexion of the forearm, flexion limited 
to 45 degrees warrants a 

50 percent rating for the major forearm; flexion limited to 
55 degrees warrants a 40 percent rating for the major 
forearm; flexion limited to 70 degrees warrants a 30 percent 
rating for the major forearm; flexion limited to 90 degrees 
warrants a 20 percent rating for the major forearm; flexion 
limited to 100 degrees warrants a 10 percent rating for the 
major forearm; and flexion limited to 110 degrees warrants a 
0 percent (noncompensable) rating.  Thus, as the veteran's 
flexion has been shown to be 120 degrees, a compensable 
rating under that code is not warranted.

Under DC 5207, which rates limitation of forearm extension, 
extension limited to 110 degrees warrants a 50 percent rating 
for the major forearm; extension limited to 100 degrees 
warrants a 40 percent rating for the major forearm; extension 
limited to 90 degrees warrants a 30 percent rating for the 
major forearm; extension limited to 75 degrees warrants a 20 
percent rating for the major forearm; extension limited to 60 
degrees warrants a 10 percent rating for the major forearm; 
and extension limited to 45 degrees warrants a 10 percent 
rating for the major forearm.  Thus, as the veteran's 
extension has been shown to be 0 degrees, a compensable 
rating under that code is not warranted.

38 C.F.R. § 4.71, Plate I, indicates that normal forearm 
pronation is 0 to 80 degrees, with normal forearm supination 
being 0 to 85 degrees.  DC 5213, which rates impairment of 
forearm supination and pronation, provides that loss of 
forearm supination and pronation (bone fusion), with the hand 
fixed in supination or hyperpronation, a rating of 40 percent 
rating for the major forearm is warranted; with the hand 
fixed in full pronation, a 30 percent rating for the major 
forearm is warranted; with the hand fixed near the middle of 
the arc or with moderate pronation, a 20 percent rating for 
the major forearm is warranted.  Limitation of forearm 
pronation, with motion lost beyond the middle of the arc, 
warrants a 30 percent rating for the major forearm; motion 
lost beyond the last quarter of the arc, where the hand does 
not approach full pronation, a 20 percent rating for the 
major forearm is warranted.  Limitation of supination to 30 
degrees or less warrants a 10 percent rating for the major 
forearm.  A note to that code provides that, in all the 
forearm and wrist injuries, i.e., codes 5205 through 5213, 
multiple impaired finger 

movements due to tendon tie-up, muscle or nerve injury, are 
to be separately rated and combined, not to exceed the rating 
for loss of use of the hand.  As supination and pronation 
were found to be 80 degrees and 70 degrees, respectively, a 
compensable (10 percent) rating is not warranted under that 
code.  The Board also notes that finger or hand tingling and 
numbness have previously been rated through radiculopathy, 
above.  See 38 C.F.R. § 4.14; Brady, supra.

In reaching this decision the Board has considered 38 C.F.R. 
§§ 4.10, 4.14, 4.40, 4.45, 4.59, which address pain and 
arthritis, in reaching its conclusion in this case, see 
generally, DeLuca v. Brown, 8 Vet. App.  202 (1995), but 
finds that pain, causing functional loss on use or due to 
flare-ups, or fatigability or incoordination restricting use, 
due to this condition, is not shown by the medical evidence 
of record.  As noted above, however, a separate 10 per cent 
rating for arthritis of the right elbow has previously been 
established.  See 38 C.F.R. § 4.71a, DC 5003; Lichtenfels, 
supra.

As to the veteran's left shoulder, the Board notes that while 
the left shoulder was noted in the introductory paragraphs of 
the January 1999 examination report, ranges of motion for the 
right shoulder were reported.  The Board will assume that 
these findings are for the left shoulder.  38 C.F.R. § 4.71, 
Plate I, indicates that normal shoulder flexion to 180 
degrees, and normal extension to be 0 degrees.  Normal 
shoulder adduction is noted to be 0 degrees, with abduction 
of 180 degrees.  Normal external shoulder rotation is noted 
to be 0 to 90 degrees, with the same true for normal shoulder 
internal rotation.  Disabilities of the shoulder and arm are 
rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Codes 
5200-5203.  Two sets of ratings are given for each listed 
disability, depending on whether the disability affects the 
major (dominant) or minor shoulder and arm.  The veteran has 
indicated he is right handed; hence, as his disability is of 
the left shoulder, the ratings for the minor shoulder and arm 
will be considered.  As ankylosis of the right shoulder has 
not been shown, DC 5200 is not applicable.  Under DC 5201, 
which rates limitation of motion of the arm, provides that 
when motion is limited to 25 degrees from the side, a 30 
percent rating is warranted for the minor arm; when motion is 
limited to 

midway between the side and the shoulder level, a 20 percent 
rating is warranted for the minor arm; when motion is limited 
to shoulder level, a 20 percent rating is warranted for the 
minor arm.  As range of motion of the left shoulder has been 
found to be 110 degrees abduction, 140 degrees forward 
flexion, 30 degrees backward flexion; 90 degrees external 
rotation, and 30 degrees internal rotation, a noncompensable 
rating, and no more, is warranted for limited motion of the 
left shoulder.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  The Board also notes that arthritis or 
painful motion of the left shoulder have not been diagnosed.

As the medical evidence does not reveal impairment of the 
humerus or the scapulohumeral joint, the veteran's left 
shoulder disability cannot be evaluated under DC 5202.  As 
the medical evidence does not reveal impairment of the 
clavicle or scapula, concerning dislocation, nonunion, or 
malunion of this joint, DC 5203 is not applicable.

The veteran has also contended he has a low back disability.  
As noted above, disabilities of the spine are rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 
5285-5295.  As no vertebra fracture of the lumbar spine has 
been shown by the medical evidence, DC 5285 is not 
applicable.  As ankylosis of the lumbar spine has not been 
shown by the medical evidence, DC 5289 is not applicable.  
Under DC 5292, which evaluates limitation of motion of the 
lumbar spine, a severe limitation warrants a 40 percent 
rating, a moderate limitation warrants a 20 percent rating, 
and a slight limitation warrants a 10 percent rating.  The 
January 1999 VA examination report, as noted above, reveals 
lumbar ranges of motion of 90 degrees flexion, 25 degrees 
hyperextension, 30 degrees right rotation, 25 degrees left 
rotation, 30 degrees right abduction, and 30 degrees left 
abduction.  Thus, no more than a slight limitation of motion 
is exhibited, warranting no more than a 10 percent rating 
under DC 5292.


As no intervertebral disc syndrome has been shown by the 
medical evidence, DC 5293 is not applicable.  As no 
lumbosacral strain, or symptoms of that disability, have been 
shown, DC 5295 is not applicable.

As no additional impairment during exacerbations, or flare-
ups, of his condition has been demonstrated, as arthritis and 
pain on motion have not been objectively demonstrated, and as 
there is no medical evidence to show that any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under any of the above codes, there is no basis for 
the assignment of a schedular rating in excess of 10 percent 
for the veteran's lumbar disability.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.14, 4.40, 4.45, 4.59; DeLuca, supra.

Therefore, the Board finds the veteran's cervical spine 
disability to be 10 percent disabling, his left extremity 
radiculopathy to be 10 percent disabling, his right elbow 
disability to be 10 percent disabling; his low back 
disability to be 10 percent disabling; his left shoulder 
disability to be noncompensable; and his hypercholesterolemia 
to be noncompensable.  The combined rate is 30 percent.  
Thus, the veteran does not have a combined 100 percent 
schedular rating.  He also has no disability rated as 40 
percent disabling, much less 60 percent.  As noted above, the 
veteran is 45 years old, has worked in several diverse areas 
of employment, including his inservice military occupation 
specialty as a hospital corpsman, working at the U. S. Post 
Office, and being a line supervisor in a light warehouse, has 
taken college courses in business and medicine, and, at one 
time, thought of going to school for golf course management.  
The Board also notes there is no medical opinion of record 
indicating the veteran has a lifetime impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  In sum, while the 
veteran's disabilities are productive of some impairment, 
they are not of sufficient severity as to preclude obtaining 
and retaining some form of substantially gainful employment.



Accordingly, the Board concludes that, as the veteran is not 
unemployable by 
reason of his disabilities, age, occupational background, or 
any other factors, and as the medical evidence does not show 
total disability, his claim for non-service connected pension 
benefits must be denied as not well grounded.  See 
38 U.S.C.A. § 1521(a); Vargas-Gonzalez, supra.


ORDER

A permanent and total disability rating for pension purposes 
is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

